DETAILED ACTION
Drawings
The drawings were received on 12/21/2021.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Karen Henckel on 12/15/2021.
The application has been amended as follows: 
A) Cancel claims 3, 8.
B) In claim 15, line 1, change “3” into --- 1 ---.
C) In claim 1, line 15, after the word “torque” insert ---
  in the reduced operating mode, 
setting the output power and/or the rotation speed in a partial-load operation depending on a predefined characteristic curve until the output power reaches a value of the reduced specified power; 

as the wind speed increases above an initial storm wind speed, setting the output power depending on the wind speed and a characteristic wind speed-power curve and setting the rotation speed depending on the wind speed and the characteristic wind speed-rotation speed curve ---.


D) In claim 9, line 17, after the word “increases” insert ---
, before the output power reaches the value of the reduced specified power and/or up
to a reduced rated power, the rotation speed and the output power, in a partial-load operation, are controlled depending on a characteristic rotation speed-power curve in the normal operating mode and the reduced operating mode, 
the rotation speed and the output power are reduced as the wind speed increases above the initial storm wind speed, 
a characteristic rotation speed curve that depends on the wind speed is specified for reducing the rotation speed, 
a characteristic power curve is specified for reducing the output power, and 
the characteristic rotation speed curve and the characteristic power curve are used for the normal operating mode and the reduced operating mode for wind speeds above the initial storm wind speed ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 2, 4 – 7, 13 – 19, the prior art fails to disclose, in combination with all of the limitations and taking into consideration the discussion of the application during the interviews held on 11/05/21 & 12/15/21, a method for operating a wind power installation in which the installation is controlled in a reduced operating mode as specifically described in independent claim 1 and affecting the output power and changing to a different operating mode, full load operation as the wind speed increases and further controlling the installation as the wind speed increases, thus driving the operation to an initial storm operation and controlling the installation as specifically described in independent claim 1.
With respect to claims 9, 11, 12, the prior art fails to disclose, in combination with all of the limitations and taking into consideration the discussion of the application during the interviews held on 11/05/21 & 12/15/21, a wind power installation having controllers for controlling the installation and before the output power reaches a value in a partial operation controlling the rotation speed by reducing the speed as the wind speed increases above an initial storm wind speed and using a power curve for controlling the system and rotation speed curve for controlling the system in a reduced operating mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Julio C. Gonzalez/          Primary Examiner, Art Unit 2896                                                                                                                                                                                              

December 21, 2021